department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date may uniform issue list numbers contact person contact’s identification_number telephone number employer_identification_number legend m a b c d xx ye z2 xx dear sir or madam this is in response to a letter dated date and subsequent correspondence from m’s authorized legal representatives who have requested certain rulings on m's behalf generally these rulings concern the applicability of sec_514 sec_4941 and sec_4945 of the internal_revenue_code to loan proceeds from real_property m is an organization that is described in sec_501 of the code and is classified as a private_foundation under sec_509 a and b were husband and wife who established m during their lifetimes however m was not funded while b was alive upon the death of b all her estate which consisted primarily of real_property went to m as a result of a’s disclaimer of his interest in b’s estate a c and d were the initial directors of m at the time it received these assets subsequently a died and a substantial portion of his estate including three partnerships that are the subject of this ruling_request was transferred to m prior to a’s death as part of his longstanding business relationship with c and d a invested in the x and y partnerships with c and d the partnerships comprise approximately one-half of m’s assets in addition three apartment buildings z were transferred to m -2- m received a private_letter_ruling from the internal_revenue_service that the indebtedness encumbering various assets transferred to m as a result of a’s death including the three partnerships would not constitute acquisition indebtedness’ within the meaning of sec_514 of the code for a period of ten years following the date_of_acquisition of the partnerships by m thus for ten years following the date_of_acquisition of such property by m income received from the partnerships did not constitute unrelated_business_taxable_income under sec_512 x owns an apartment complex the x property y owns an apartment complex the y property and m is the sole owner of three apartment buildings the z property x y and m will borrow from an independent third-party institutional lender approximately of the current fair_market_value of the x property the y property and the z property on a nonrecourse basis secured_by first deeds of trust encumbering the respective properties after such borrowing x and y will distribute their respective shares of the proceeds to their partners on a pro_rata basis m will use its share of the loan proceeds to make grants to publicly supported organizations described in sec_501 of the code total_proceeds from the borrowing described above are expected to amount to dollar_figurex m will use these amounts to fund its normal grants the grants it will make during the next several years and possibly special grants approved by m's directors various individuals and entities are disqualified persons with respect to m which has paid the internal_revenue_service the user_fee required for this ruling_request law and analysis sec_511 of the code generally imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business both computed with the modifications provided in sec_512 sec_512 and of the code provide in part that there shall be excluded from the computation of unrelated_business_taxable_income all rent from real_property and gains from the sale of property sec_512 of the code provides in part that notwithstanding sec_512 and in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 sec_514 of the code provides for the inclusion in gross_income derived from an unrelated_trade_or_business a percentage of the income derived from debt-financed_property sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was any acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and e of the code provide that the term self-dealing means any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -2 f of the foundation and similar excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_4945 of the code imposes a tax on each taxable_expenditure as defined in sec_4945 sec_4945 of the code provides that a taxable_expenditure is any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 m's payment of the user_fee to the internal_revenue_service for this ruling_request concerning itself but involving other parties and their interests in x and y does not constitute an act of self-dealing under sec_4941 of the code or a taxable_expenditure under sec_4945 any possible benefit accruing to any disqualified persons is merely incidental or tenuous within the meaning of sec_53 d -2 f of the regulations and therefore is not an act of self-dealing the cost of the user_fee is not a taxable_expenditure because such payment is not for a purpose other than one specified in sec_170 also m’s payment of the user_fee will not be considered the payment of compensation_for purposes of sec_4941 or sec_4945 furthermore x’s and y’s borrowing of funds and distributing of the loan proceeds to their partners on a pro_rata basis will not constitute an act of self-dealing under sec_4941 or a taxable_expenditure under sec_4945 although the proceeds received by m are borrowed funds the loans in the aggregate or individually do not constitute debt-financed_property under sec_514 of the code here m will distribute such borrowed funds to organizations that are described in sec_501 and such amounts will not constitute property which is held to produce income under these circumstances the loan proceeds do not constitute debt-financed_property as defined in sec_514 however any income derived by m from the investment of the loan proceeds prior to their distribution to organizations described in sec_501 would constitute unrelated_debt-financed_income under sec_514 conclusions based on the foregoing we rule that m's payment of the cost of obtaining the rulings set forth in this ruling_request does not constitute an act of self-dealing for purposes of sec_4941 of the code or a taxable_expenditure for purposes of sec_4945 and the payment of such costs will not be considered additional compensation_for purposes of sec_4941 and sec_4945 proceeds received by m from the x y and z loans in the aggregate or individually do not constitute debt-financed_property under sec_514 of the code where m distributes such amounts to organizations that are described in sec_501 under these circumstances the loan proceeds do not constitute debt-financed_property because they are not property held to produce income to their distribution to organizations described in sec_501 would constitute unrelated debt- financed income under sec_514 however any income derived by m from the investment of the loan proceeds prior if x borrows funds that are secured_by the x property and distributes the loan proceeds to its partners on a pro_rata basis neither the x loan nor the distribution will constitute an act of self- dealing under sec_4941 of the code or a taxable_expenditure for purposes of sec_4945 if y borrows funds that are secured_by the y property and distributes the loan proceeds to its partners on a pro_rata basis neither the y joan nor the distribution will constitute an act of self- dealing under sec_4941 of the code or a taxable_expenditure for purposes of sec_4945 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative a copy of this letter should be kept in m’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed marvin friedicador marvin friedlander manager exempt_organizations technical group
